PER CURIAM.
The deputy commissioner awarded compensation to appellee Devers for an injury sustained while working as a carpenter on the Library of Congress annex. The insurance carrier filed its bill in the District Court for a review of the order. On hearing the court dismissed the bill, and the carrier appealed to this court.
The appeal is wholly based on the ground that there was no evidence to support the finding of continuing injury. We have examined the evidence carefully and are of opinion that there is enough in the record to justify the commissioner’s conclusion and order. It is of no consequence that we might have reached a different con-’ elusion, or that there -is a sharp conflict in the testimony, or even that the evidence preponderates strongly’ against the claimant. Under the statute1 we cannot substitute our judgment for the commissioner’s judgment, nor can we weigh the evidence. As we have many times said, on questions of fact as to injury the findings of the commissioner, when supported by substantial evidence, are final. See Powell v. Hoage, 61 App.D.C. 99, 57 F.2d 766; Hoage v. Employers’ Liability Assur. Corporation, 62 App.D.C. 77, 64 F.2d 715; Employers’ Liability Assur. Corporation v. Hoage, 63 App.D.C. 53, 69 F.2d 227; Aetna Life Ins. Co. v. Hoage, 64 App.D.C. 185, 76 F.2d 435; Employers’ Liability Assur. Corporation v. Hoage, 67 App.D.C. 245, 91 F.2d 318.
Affirmed.

 D.C.Code 1929, tit. 19, sees. 11 and 12, 33 U.S.C.A. § 901 note, making applicable to the District of Columbia the Longshoremen’s and Harbor Workers’ Compensation Act, 44 Stat. 1424 et seq., 33 U.S.C.A. § 901 et seq.